Citation Nr: 0200645	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  97-25 697	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for schizoid 
personality disorder.

3.  Entitlement to service connection for alcoholism.

4.  Whether new and material evidence has been received to 
reopen claims of entitlement to service connection for 
residuals of a right ankle injury and low back disability.

5.  Entitlement to permanent and total disability rating for 
nonservice-connected disability pension purposes, to include 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision of the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 1997, a 
statement of the case was issued in July 1997, and a 
substantive appeal was received in August 1997.  Although a 
Board hearing at the RO was initially requested, the veteran 
subsequently withdrew his request.

During the course of this appeal, the veteran's claims file 
has been transferred to various Regional Offices due to 
frequent changes of residence by the veteran.  The most 
recent evidence of record is to the effect that the veteran 
now resides in Oregon, and the claims file comes to the Board 
from the Portland Regional Office. 

The nonservice-connected disability pension issue is 
addressed in the Remand section of the following decision. 


FINDINGS OF FACT

1.  Cervical spine disability, including arthritis, was not 
manifested during the veteran's active military service or 
within one year of the veteran's discharge from service, nor 
is cervical spine disability, including arthritis, otherwise 
related to such service.

2.  The veteran's schizoid personality disorder is not a 
disability for VA compensation purposes.

3.  The veteran's claim of entitlement to service connection 
for alcoholism was received in June 1996.

4.  By rating decision in August 1989, service connection for 
residuals of a right ankle injury and for low back disability 
was denied; no substantive appeal was received to complete an 
appeal from the August 1989 rating decision.

5.  Evidence received since the August 1989 rating decision 
pertinent to the residuals of a right ankle injury and low 
back disability issues is not so significant that it must be 
considered to fairly decide the merits of these claims.


CONCLUSIONS OF LAW

1.  Cervical spine disability, including arthritis, was not 
incurred in or aggravated by the veteran's active military 
service, nor may arthritis of the cervical spine be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Service connection for schizoid personality disorder may 
not be established as a matter of law.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Service connection for alcoholism may not be established 
as a matter of law.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.301 (2001).

4.  An August 1989 rating decision denied the veteran's 
underlying claims of service connection for residuals of a 
right ankle injury and for low back disability.  38 U.S.C.A. 
§ 7105(c) (West 1991).

5.  Evidence received since the August 1989 denial of the 
claims for service connection for residuals of a right ankle 
injury and for low back disability is not new and material, 
and the claims for these benefits have not been reopened.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With regard to the cervical spine disability, schizoid 
personality disorder, alcoholism, right ankle and low back 
issues, the Board finds that there has been substantial 
compliance with all notice and assistance provisions of the 
new legislation.  The issues have been addressed by the RO in 
the rating decision, statement of the case, and supplemental 
statement of the case.  In those documents, the veteran has 
been furnished notice of the applicable laws and regulations 
regarding these issues.  With regard to the assistance 
requirements of the new law, the Board observes that the 
claims file includes various VA and private medical records.  
As hereinafter explained within the discussion of such 
issues, no further development of the medical record is 
necessary in connection with these issues.  

As there has been substantial compliance with the Veterans 
Claims Assistance Act of 2000 and implementing regulations, 
remanding the claims for service connection for cervical 
spine disability, schizoid personality disorder and 
alcoholism would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

To the extent that the Veterans Claims Assistance Act of 2000 
applies to the applications to reopen the claims for service 
connection for residuals of a right ankle injury and low back 
disability, all notification and assistance provisions have 
been met.  The record shows that the RO notified the veteran 
that new and material evidence was required to reopen these 
claims.  The RO also advised the veteran of the types of 
evidence required.  Further, the rating decision, statement 
of the case, and supplemental statement of the case have set 
forth the applicable law governing the new and material 
evidence analysis.  The Board concludes that the notice 
provisions of the new legislation have been met.  Further, 
the record includes service medical records as well as VA 
medical records.  It appears to be complete, and the veteran 
has not identified any additional pertinent evidence.  The 
Board therefore finds that no further assistance to the 
veteran is required under the Veterans Claims Assistance Act 
of 2000.  The Board also notes that this new legislation 
expressly provides that the duty to assist shall not be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence has been 
presented or secured as described in 38 U.S.C.A. § 5108.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 
2001).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Cervical Spine Disability

After reviewing the record, the Board finds that the clear 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for cervical spine 
disability.  Service medical records are negative for any 
complaints or clinical findings associated with the neck or 
cervical spine.  Significantly, the veteran's neck and spine 
were clinically evaluated as normal at the time of discharge 
examination in July 1969.  

Post-service evidence does not appear to document any 
problems with the neck or cervical spine for approximately 20 
years after discharge from service.  Medical reports dated in 
the 1990's document complaints of cervical spine pain and x-
ray studies were interpreted as showing degenerative changes 
of the cervical spine. 

However, while there is competent evidence that the veteran 
suffers from current disability of the cervical spine, the 
evidence does not show that such disability was manifested 
during service or that arthritis was manifested within one 
year of discharge from service.  The evidence also does not 
show a continuity of pertinent symptomatology from service to 
suggest any link between his current cervical spine 
disability and service.  Moreover, in his August 1997 
substantive appeal, it appears that the veteran indicated 
that he had hurt his neck years ago, but not while he was in 
the service.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with the cervical spine disability 
issue.  However, the Board finds that such an examination is 
not necessary to reach a determination on this issue.  As 
discussed above, the record does not include competent 
evidence of an inservice event or injury or evidence of 
arthritis within one year of discharge from service.  Under 
such circumstances, an examination is not reasonably 
necessary.  See generally 38 C.F.R. § 3.159(c)(4); 66 Fed. 
Reg. 45,631 (Aug. 29, 2001).

As the preponderance of the evidence is against a finding 
that the veteran's current cervical spine disability was 
first manifested many years after service and is otherwise 
unrelated to service, the veteran's claim must be denied.  

II.  Schizoid Personality Disorder

Service medical records show that the veteran was seen for 
psychiatric symptomatology in 1969.  Records refer to 
numerous problems with academics, discipline as well as 
emotional problems.  While some reports note evidence of 
schizophrenic reaction, after examination and observation, 
the final diagnosis in June 1969 was schizoid personality.  
Post-service medical records regularly list a personality 
disorder, but no other psychiatric disorder.  

The totality of the evidence shows that the veteran suffers 
from a personality, not an acquired psychiatric disorder.  
The veteran and his representative maintain that service 
connection is warranted for the schizoid personality 
disorder.  However, personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing veteran's compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet.App. 439 
(1992).  Since the law is controlling, the appeal as to this 
issue must be denied.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  

III.  Alcoholism

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
redesignated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  Also 
amended was 38 U.S.C.A. § 105(a) to provide that, effective 
for claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own abuse of alcohol or drugs.

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs. 38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  Alcohol abuse is defined as 
"the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability to or 
death of the user...." 38 C.F.R. § 3.301(d). 38 C.F.R. 
§ 3.1(m) was amended to provide that the term "in the line of 
duty" excludes any injury or disease that was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, that was a result of his or her abuse 
of alcohol or drugs.

The veteran's service medical records show that, in June 
1969, it was noted that he had had a drinking problem for 
some time.  Post-service medical records show that he was 
assessed with alcoholism and alcohol dependence.  However, 
the facts regarding the origin of the veteran's alcoholism 
are not at issue.  Whether this dependence began in service 
is not determinative of the outcome of this case, as this 
case turns solely on a question of law.  The provisions 
discussed above clearly preclude the granting of benefits for 
disabilities which result from the veteran's abuse of 
alcohol, regardless of whether such abuse originated in 
service.  Where a claim is for a benefit not provided by law, 
it is properly denied.  See Sabonis 6 Vet. App. at 426, 430.  
As the veteran's claim for service connection for alcoholism 
was filed in June 1996, long after the effective date of OBRA 
1990, it lacks legal merit and is precluded by law.

IV.  Right Ankle Injury and Low Back Disability

In an August 1989 rating decision, claims by the veteran for 
service connection for residuals of a right ankle injury and 
low back disability were denied on the basis that current 
right ankle and low back disorders were not shown to be 
related to the right ankle and low back complaints noted 
during his military service.  The veteran filed a notice of 
disagreement in November 1989, and the RO issued a statement 
of the case in December 1989.  However, no substantive appeal 
was ever received on these issues.  The August 1989 rating 
decision is therefore final.  38 U.S.C.A. § 7105(c).

Although the prior rating decision is final, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Relevant evidence added to the record since the August 1989 
rating decision includes duplicate copies of VA hospital 
records; various VA outpatient and hospital records; the 
veteran's June 1997 notice of disagreement; his July 1997 
substantive appeal; and his February 1998, November 2000 and 
December 2001 written arguments.

As a preliminary matter, the Board notes that the duplicate 
copies VA hospital records, dated in January and February 
1988, are not new as they were available for review in 
connection with the prior decision.  While a January 1988 VA 
hospital record includes a notation that the veteran 
fractured his right ankle in 1968, the Board specifically 
notes that these records were of record at the time of the 
August 1989 rating decision.

Certain other items of newly submitted VA outpatient and 
hospital medical records are new as they were not available 
for review in August 1989.  These records show that the 
veteran was assessed as having a history of a fractured right 
ankle.  As such, they do not suggest that he has residuals of 
a right ankle injury which are related to the right ankle 
complaints noted during his military service or which are 
otherwise related to such service.  This evidence is 
therefore not new and material.

The newly submitted evidence also shows that the veteran was 
assessed as having low back pain and degenerative changes of 
the lumbar spine on occasion.  However, none of this evidence 
suggests that his low back disability is related to his 
military service or the low back complaints noted therein.  
This evidence also fails to suggest that his degenerative 
changes of the lumbar spine became manifest to a compensable 
degree within one year following his separation from military 
service. 

The veteran's June 1997 notice of disagreement, July 1997 
substantive appeal and February 1998, November 2000 and 
December 2001 written arguments are all cumulative in that 
they include statements which express the veteran's belief 
that he has residuals of a right ankle injury and a low back 
disability which are of service origin.  These beliefs were 
known at the time of the prior final decision.  As reported 
earlier, as a layman, the veteran is not qualified or 
competent to render opinions as to medical diagnoses, 
etiology or causation.  See Espiritu,, 2 Vet. App. at 492.

The Board finds that the evidence submitted is not new and 
material and that the claims for service connection for 
residuals of a right ankle injury and low back disability 
have not been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  What is necessary to reopen these claims is 
competent evidence of a relationship between current low back 
and right ankle disorders and the low back and right ankle 
symptoms noted during service.  


ORDER

Entitlement to service connection for cervical spine 
disability is not warranted.  Entitlement to service 
connection for schizoid personality disorder is not 
warranted.  Entitlement to service connection for alcoholism 
is not warranted.  New and material evidence has not been 
received to reopen the veteran's claims of entitlement to 
service connection for residuals of a right ankle injury and 
for low back disability.  The veteran's appeal with regards 
to these issues is denied. 


REMAND

The Board notes that the RO has made numerous efforts to 
schedule the veteran for a medical examination in connection 
with his disability pension claim.  It appears that he has 
not appeared for scheduled examinations due to his frequent 
changes of residence.  Efforts throughout the appeal period 
to contact the veteran, including contact with a family 
member to ascertain the veteran's whereabouts, were 
unsuccessful.  It is the veteran's duty to keep VA apprised 
of his current address.  Hyson v. Brown, 5 Vet.App. 262, 265 
(1993).  

However, it appears from the record that a Statement in 
Support of Claim (VA Form 21-4138) was received from the 
veteran in September 2001 in which he reported his new 
address as:  General Delivery, White City, OR  97503.  It 
appears that the RO used this address to send the veteran 
notice of certification of his appeal to the Board, and the 
record does not show that that notice letter was returned by 
the Postal Service as undeliverable.  Accordingly, it appear 
that the veteran's current address is now known.  Under the 
circumstances, the Board believes that another effort must be 
made to schedule the veteran for a VA examination in 
connection with his pension claim.  

However, the Board hereby stresses to the veteran and to his 
representative the importance of the veteran's cooperation in 
reporting for an examination.  VA regulations provide that 
when a claimant fails to report for a scheduled medical 
examination, without good cause, an original nonservice-
connected disability pension claim shall be denied.  38 
C.F.R. § 3.655. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any necessary action to comply with 
the provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations should be accomplished. 

2.  The veteran should be scheduled for 
special VA examination(s) for pension 
purposes to ascertain the nature and 
severity of all found disorders.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner(s) in connection with the 
examination(s).  Any medically indicated 
special tests and studies should be 
accomplished.  The report of the 
examination should include a medical 
opinion as to the effect of the veteran's 
disabilities on his ability to obtain and 
maintain substantially gainful 
employment.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a permanent and total 
disability rating for pension purposes is 
warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to schedule the veteran for a 
medical examination in light of recent evidence of his 
current address.  The veteran and his representative have the 
right to submit additional evidence and argument in 
connection with the matters addressed by the Board in this 
remand.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

